Case 1:20-cv-00044-PLM-RSK ECF No. 35, PageID.750 Filed 05/24/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CHAZ WALLS,                                    )
                          Plaintiff,           )
-v-                                            )      No. 1:20-cv-44
                                               )
                                               )      Honorable Paul L. Maloney
GRAPHIC PACKAGING CORPORATION,                 )
                     Defendant.                )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 34), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 24, 2021                                    /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
